 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Nazem Alnajar
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00135 DAD
11                              Plaintiff,                STIPULATION TO CONTINUE
                                                          SENTENCING HEARING;
12   v.                                                   FINDINGS AND ORDER
13   NAZEM ALNAJAR,                                       DATE: August 30, 2021 TIME:
                                                          10:00 a.m.
14                              Defendant.                JUDGE: Hon. Dale A. Drozd
15

16

17                                           STIPULATION
18         COMES NOW, Defendant, NAZEM ALNAJAR, by and through his attorney of record,
19
     Monica L. Bermudez and The United States of America, by and through his counsel of record
20
     JEFFREY SPIVAK, hereby stipulate as follows:
21
           1.     By previous order, this matter was set for sentencing on May 4, 2021.
22

23         2.     By this stipulation, defendants now move to continue the sentencing hearing to

24 August 30, 2021 at 10:00 a.m. before the Honorable Dale A. Drozd. The government does

25 not oppose this request.

26         3.     The parties stipulate, and request that the Court find the following:
27
           a.      Mr. Alnajar’s daughter has undergone several surgeries and he has been providing
28
                                                      1
29

30
     her aftercare for the past year. Mr. Alnajar has been attending his daughter’s appointments and is
 1

 2 required to attend all follow up appointments and care of her.

 3          b.      Mr. Alnajar is the main caregiver for his brother’s, Mubarek Alnajar, children and

 4 needs to make additional arrangements for their care. Mr. Alnajar requests an extension of his

 5 sentencing date.

 6
            c.      The government does not object to the requested continuance.
 7
     IT IS SO STIPULATED.
 8
     DATED: April 27, 2021
 9
                                          /s/ Monica L. Bermudez
10                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
11                                        NAZEM ALNAJAR
12
     DATED: April 27, 2021
13                                        /s/ Jeffrey Spivak
                                          JEFFREY SPIVAK
14                                        Assistant United States Attorney
15

16

17

18                                                ORDER
19
                                                          April
                                             27th day of ___________,
20          IT IS SO FOUND AND ORDERED this _____                     2021.

21

22                                        _______________________________
                                          DALE A. DROZD
23                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                       2
29

30
